NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 15a0403n.06

                                          No. 14-3669

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


JOHN N. SEMERTZIDES, aka John N.                      )
                                                                                  FILED
                                                                            Jun 04, 2015
Semertzides M.D.,                                     )
                                                                        DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellant,                           )
                                                      )
v.                                                    )
                                                      )
BETHESDA NORTH HOSPITAL; TRI-                         )   ON APPEAL FROM THE UNITED
HEALTH HOSPITALS,                                     )   STATES DISTRICT COURT FOR
                                                      )   THE SOUTHERN DISTRICT OF
       Defendants-Appellees,                          )   OHIO
                                                      )
and                                                   )
                                                      )
QUEEN CITY SURGICAL                                   )
CONSULTANTS,                                          )
                                                      )
       Defendant.                                     )




       BEFORE: SUTTON, GRIFFIN, and WHITE, Circuit Judges.



       PER CURIAM. John N. Semertzides appeals the district court’s order dismissing his

civil complaint.

       Semertzides filed a complaint against Bethesda North Hospital, Tri-Health Hospitals, and

Queen City Surgical Consultants, LLC, asserting that the defendants created a hostile work

environment, intentionally inflicted emotional distress upon him, and violated the Sherman

Antitrust Act, the False Claims Act, and Ohio’s whistleblower statute. As a factual basis for his
No. 14-3669
Semertzides v. Bethesda N. Hosp., et al.

claims, Semertzides alleged that the defendants interfered with his surgical practice by

conducting an unwarranted and unfair investigation into whether he provided substandard

medical care and by suspending, and ultimately revoking, his staff privileges. Semertzides

further alleged that the defendants’ actions were intended to restrain trade and reduce

competition and that the actions were in retaliation for his reports that surgical groups and

practitioners were engaging in “turf wars” to reduce competition. Semertzides sought monetary

relief. The district court dismissed the complaint, concluding that Semertzides failed to state a

claim upon which relief could be granted. The court declined to grant Semertzides leave to

amend.

         On appeal, Semertzides argues that the district court erred by dismissing his complaint

and by denying him leave to amend. We review de novo the dismissal of a complaint for failure

to state a claim upon which relief may be granted. D’Ambrosio v. Marino, 747 F.3d 378, 383

(6th Cir.), cert. denied, 135 S. Ct. 758 (2014). To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face. Id.

         The district court properly dismissed Semertzides’s complaint. Semertzides failed to

state a viable antitrust violation because he did not allege facts showing that the defendants’

actions were manifestly anticompetitive, see Care Heating & Cooling, Inc. v. Am. Standard, Inc.,

427 F.3d 1008, 1012 (6th Cir. 2005), and he failed to specifically identify the relevant market,

see Worldwide Basketball & Sport Tours, Inc. v. Nat’l Collegiate Athletic Ass’n, 388 F.3d 955,

961-62 (6th Cir. 2004). Moreover, Semertzides only alleges an anticompetitive effect on him,

not the market, and “[i]ndividual injury, without accompanying market-wide injury, does not fall

within the protections of the Sherman Act.” Care Heating, 427 F.3d at 1014. The complaint


                                                 -2-
No. 14-3669
Semertzides v. Bethesda N. Hosp., et al.

failed to state a claim under either the False Claims Act or Ohio’s whistleblower statute because

there were no allegations involving fraud on the federal government, see McKenzie v. BellSouth

Telecomms., Inc., 219 F.3d 508, 516 (6th Cir. 2000), and Semertzides did not allege facts

showing that he complied with the procedural requirements of Ohio’s whistleblower statute, see

Ohio Rev. Code § 4113.52; Contreras v. Ferro Corp., 652 N.E.2d 940, 943-44 (Ohio 1995).

The complaint also failed to adequately allege claims of intentional infliction of emotional

distress and creation of a hostile work environment because Semertzides did not allege facts

showing that the defendants’ conduct was extreme and outrageous, see Tuleta v. Med. Mut. of

Ohio, 6 N.E.3d 106, 118 (Ohio Ct. App. 2014), or that he was a member of a protected class, see

Russell v. Univ. of Toledo, 537 F.3d 596, 608 (6th Cir. 2008); Jenkins v. Giesecke & Devrient

Am., Inc., 985 N.E.2d 176, 180 (Ohio Ct. App. 2012).

       Finally, the district court did not abuse its discretion by denying Semertzides leave to

amend his complaint because he did not move for leave to amend or specifically identify any

proposed amendment to the complaint. See Begala v. PNC Bank, Ohio, Nat’l Ass’n, 214 F.3d
776, 783-84 (6th Cir. 2000).

       Accordingly, we affirm the district court’s order.




                                               -3-